Pee CuRIam:
This case, which is a suit by plaintiffs as civilian bus drivers at a military post to recover overtime compensation, was referred under Rule 45(a) to Mastín G. White, a trial commissioner of this court, with directions to make findings of fact and to recommend conclusions of law which the commissioner has done in a report filed November 10, 1959.
The court having considered the evidence, the briefs and argument of counsel and being in agreement with the recommendations of the commissioner hereby adopts his opinion and findings which are hereinafter set forth as the basis for its judgment in this case. Plaintiffs Jose V. Baca (1), Floyd B. Campbell (4), J. E. Jones (13), Rodolpho Martinez (17) and James M. Simpson (22) are entitled to recover and judgment will be entered to that effect with the amount of recovery to be determined pursuant to Rule 38(c). Plaintiffs Vemey R. Bunch (3), Cecil R. Gillespie (9), Werttie L. Haney (12) and Vick V. Serna (21) are not entitled to recover, and the petition as to them will be dismissed.
It is so ordered.